DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
Per correspondence received on 3/22/2021, claims 1, 8, 11, 12, 13, 14, 15 and 16 were amended. Claims 2 and 5 remain canceled. No new claims were added. Therefore, claims 1, 3-4 and 6-16 are pending for examination.

REASONS FOR ALLOWANCE

Claims 1 and 8 along with their respective dependent claims are allowed.

The following is an Examiner’s statement of reasons for allowance:
The prior art does not disclose a display device for a vehicle including
a display section that displays the converted environment information to the interior of a passenger compartment of the vehicle, wherein the environment information acquisition section includes an imaging device that acquires the environment information including a road sign, wherein the information conversion section converts the road sign to text information and another road sign that are comprehensible for the driver, the other road sign being separate and different from the text information.
While some of the claimed limitations are found at least individually in the prior art, there was no reference found or reasonable combination of references sufficient to meet the claimed invention as a whole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 9-5 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        


						/QUAN-ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684